Citation Nr: 1223028	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  00-17 509	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active service from February 1943 to December 1945 and from September 1948 to October 1967.  He served in Vietnam in 1966 and 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appellant testified at a Travel Board in August 2002 before the undersigned Veterans Law Judge.  A transcript of that hearing is on file.  In November 2002, the case was sent to the Board's Evidence Development Unit (EDU) further development.  See 38 C.F.R. § 19.9(a)(2).  However, following the holding in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV") and the issuance of a VA General Counsel Precedent Opinion, VAOPGCPREC 1-03, the case was then remanded to the RO in October 2003 for development.  

Thereafter, a July 2005 Board decision denied service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which in July 2007, pursuant to a Joint Motion for Remand (JMR), vacated that Board decision and remanded the case to the Board for compliance with the JMR instructions.  

In April 2007, September 2009, November 2010, and August 2011 the Board remanded the claim to the RO for additional development, consisting of a search for service treatment records (STRS) and postservice clinical records from military and VA medical facilities.  The case has now been returned for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 1980.  The death certificate shows that at his death he was 54 years of age and that he died of probable cerebral herniation as the immediate cause of death due to or a consequence of a cerebral edema and left cerebral infarct versus possible cerebral tumor.  An autopsy revealed, in pertinent part, a cerebral infarct, and a pathology study revealed that the infarct was due to cerebellar hemorrhage probably due to hypertension.  

2.  Because the Veteran served in the Republic of Vietnam during the Vietnam era, his exposure to herbicides is presumed.   

3.  At the time of death, the Veteran was not service-connected for any disability nor was there an unadjudicated and pending claim for service connection for any disability.   

4.  The evidence shows that at his death the Veteran's had diabetes and hypertension.   

5.  The Veteran fatal cerebral herniation due to cerebral edema was a consequence of a cerebral infarct due to hypertension and his hypertension was a complication of his diabetes related to in-service herbicide exposure. 

6.  The Veteran's diabetes and hypertension contributed substantially and materially to his death, or hastened it, or otherwise aided or lent assistance to his death.  


CONCLUSIONS OF LAW

1.  The Veteran's fatal cerebral herniation due to cerebral edema was a consequence of a cerebral infarct due to hypertension, as a complication of diabetes mellitus which is presumptively due to in-service herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A service-connected disability caused, or contribute substantially or materially to cause, the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA became effective November 9, 2000, and amended VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because of the favorable outcome of this adjudication, further discussion as to VCAA compliance is not necessary.  

Background

On examination for commission into the Marine Corps Reserves in February 1943 the Veteran's blood pressure was 134/84, and three minutes later it was 132/82.   On examination in July 1943 his blood pressure was 112/74.  On examination in May 1944 his blood pressure was 128/64 when prone, and 134/76 when standing.  
In September 1944 he had scabies.  On examination in April 1945 his blood pressure was 112/70 when prone, and 116/76 when standing.  On examination in November 1945 his blood pressure was 122/80, and three minutes later it was 132/90.  On physical examination in July 1947 his Veteran's blood pressure was 134/78.  On examination in May 1948 his blood pressure was 116/78, and three minutes later it was 120/80.  On examination in August 1948 his blood pressure was 110/70, and three minutes later it was 112/80.  

An undated Report for Physical Examination for Commission in the United States Marine Corps Reserves found that the Veteran's blood pressure was 134/84, and three minutes later it was 132/82.  

In March 1951 it was noted that in 1950 the Veteran had had a through and through gunshot wound to the left shoulder in combat in Korea.  On examination for 1st Lieutenant in March 1951 his blood pressure was 110/70.  In July 1952 an examination for promotion no pertinent abnormality was noted and his blood pressure was 120/74.  

On general examination in August 1954 the Veteran's blood pressure was 118/70 when recumbent, and 124/78 standing.   On examination for permanent promotion to captain in February 1955 his blood pressure was 116/80.  On annual examination in September 1956 his blood pressure was 110/80.  On examination in October 1957 for promotion to Major no pertinent abnormality was noted and his blood pressure, in a sitting position, was 120/58, and in a standing position it was 122/58.  On annual examination in January 1959 his blood pressure was 122/78 when sitting and 126/82 when standing.  

In November 1962 the Veteran underwent removal of a papilloma from his right eyelid.  The pathological diagnosis was fibroepithelial polyp of the skin of the eyelid.  On annual medical examination in February 1964 his blood pressure was 126/74.  In February 1965 he had a 3 millimeter (mm.) area of hyperkeratosis of the flexor surface of the right forearm.  

In October 1965 the Veteran underwent excision of what was described as an abscess of the left 4th finger, but was also described as a lesion, i.e., keratotic or possibly basal cell carcinoma of the left forearm.  A pathology report shows that the pathological diagnosis was actinic keratosis.  

On annual medical examination in February 1966 the Veteran's blood pressure was 120/80.  In June 1967 he presented with a complaint of a small area of cellulitis on an elbow.  The examiner noted a history of trauma against the side of a building. Examination revealed a tender lymph node at the left axilla.  The diagnostic impression was cellulitis with lymphangitis, and Penicillin tablets were prescribed.  

An August 1967 clinical note reflects that since returning from Vietnam the Veteran had had general malaise, nausea, poor appetite, and had lost weight.  His blood pressure was 140/90.  

An October 1967 pre-retirement examination found no pertinent abnormality but it was noted that the pupil of his right eye was moderately dilated and accommodated normally but had no reaction to light.  His blood pressure was 120/80.  

An October 1967 Navy Physical Evaluation Board (PEB) report reflects that, prior to completion of his Vietnam tour, the Veteran was relieved of command due to health reasons.  Subsequent to his assumption of command at Parris Island, he developed a malaise towards his military duties.  He reported having experienced headaches and weight loss, and he was hospitalized for treatment.  During that hospitalization, he received a complete physical and psychiatric evaluation.  He also reported that he had started taking psychotropic medication and, during the prior year, he had noted a mild pruritic, scaling lesions on the dorsum of both arms.   Physical examination revealed several hyperkeratotic nodules with excoriations on the extensor surfaces of both forearms and a few hemorrhoids and hemorrhoidal tags.  Clinical and diagnostic tests revealed no abnormalities.  The dermatology department diagnosed the skin lesions as a localized form of lichen simplex chronicus, and a topical ointment was prescribed.  Internal medicine diagnosed no organic disease.  Although the Veteran's physical symptoms resolved, he expressed doubt that he could regain his former enthusiasm towards his work.  The final diagnosis was psychoneurotic depressive reaction, in complete remission, fit for duty, and he was referred to a PEB.  He subsequently applied for retirement.

The October 1967 Report of Medical Examination, Pre-Retirement, reflects the findings of the PEB and assessed the Veteran as fit for duty and retirement.  

Records in July 1980 from Keesler AFB Medical Center reflect that the Veteran was admitted because of an alteration of his mental status.  It was noted that he had a history of excision of basal cell carcinoma.  It was reported that he had a history of borderline diabetes, adult onset.  Another clinical notation indicated that he was a "borderline diabetic controlled by diet."  He had mild hypertension.  A CT scan of his head revealed changes leading to differential diagnoses of multi-focal encephalitis, stroke, metastasis or even multiple primary brain tumors.  It was felt that clinical correlation with the Veteran's symptoms and a follow-up examination would be helpful to evaluate interval changes to determine which pathologic process was involved.  However, his condition deteriorated and he died.  

The Veteran's Certificate of Death was prepared on the date of his death, i.e., July 10, 1980, at the Keesler AFB Medical Center.  It lists the immediate cause of death as a probable cerebral herniation due to or a consequence of a cerebral edema and left cerebral infarct versus possible cerebral tumor and also reflects that an autopsy was performed.  It also reflects that an autopsy was performed, and that the death was not referred to a medical examiner or coroner.  

An autopsy was performed (the report of which post-dates the death certificate) and the final diagnoses were (1) ischemic infarction of the left anterior cerebral hemisphere with occlusion (probable thrombus) of the left carotid artery; (2) intra-parenchymal and peri-vascular hemorrhage of the mid and upper pons, left thalamus, and right hippocampus (a process that appeared to be distinct from and might be in consequence of (1) above); (3) mild cardiomegaly with mild aortic dilatation, nuclear hypertrophy with "lipofuscin" pigmentation of cardiac myocytes; (4) mild arteriosclerosis of the aorta and coronaries (not vegetative in the aorta, not occlusive in the coronaries); (5) mild pulmonary edema with mild emphysema and interstitial fibrosis; and (6) tubular cytolysis of the kidneys.  In clinical summary it was noted that he had been in his usual stated of good health until July 5, 1980, when he began to suffer from nausea, vomiting, and diarrhea.  He fainted and was taken to an emergency room and treated symptomatically for gastrointestinal symptoms and released.  He began to lose motor-coordination and became somnolent and was admitted to Keesler on July 7, 1980.  Diagnostic studies suggested viral encephalitis or a cerebrovascular accident of the left anterior cerebral hemisphere leading to deterioration of his condition.  

A December 1980 pathology report from the Armed Forces Institute of Pathology reflects that there was a hemorrhage of the mid-brain, cerebellum, hippocampus, thalamus, and pons.  There was extensive ischemic infarct of the brain.  There was occlusion of the left internal carotid artery and mild atrophy of the heart.  There was congestion of the kidney and arteriolnephrosclerosis.  It was reported that cerebellar and mid-brain hemorrhage were probably hypertensive in nature.  

At the August 2002 travel Board hearing the appellant testified that she had married the Veteran in 1943 upon their graduation from high school and had remained married throughout his 23 1/2 years of military service and his retirement at the rank of Lieutenant Colonel.  He had served in Vietnam and was exposed to Agent Orange.  Page 3 of that transcript.  He had been healthy for most of his military service but on return from Vietnam he was changed because he had some psychiatric problems, for which he had been hospitalized and treated.  Thereafter, he had been unable to continue to do his job and had retired.  He had been depressed and had a lot of headaches.  He had no significant medical or psychiatric problems prior to his service in Vietnam.  Page 4.  

Also, upon returning from Vietnam he was diagnosed with some kind of skin cancer.  Page 4.  The involvement had been over most of his body.  He was treated a few times for it and was about to seek (or was scheduled to have) further treatment for it about two months after he died.  His treatment for skin problems had been at Keesler, when they lived in New Jersey in the 1970s.  He had been diagnosed with skin cancer at Keesler and Fort Monmouth, New Jersey.  She had attempted to obtain those records.  Page 5.  However, she had been told that no longer had those records.  The Veteran's headaches and weight loss upon his return from Vietnam were documented in the record.  These, together with his depression, had affected his ability to perform his duties during service.  Page 6.  He had been too proud to seek VA compensation for these problems.  Pages 6 and 7.  He had never filed a claim for his headaches, skin cancer, or for the diabetes that he developed.  He had sought treatment for his skin cancer only in the winter.  Page 7.  

The service representative read into the record part of an October 1967 Medical Board report which indicated that the Veteran had come to Parris Island in August 1967 to assume a new duty as commanding officer of one of the three recruit training battalions.  Shortly after assuming this duty he felt disinterested in his work, to the point that he disliked leaving for work in the morning, felt poorly motivated at work, and thought that he was not working to the best of his ability.  He had noted insomnia with early morning awakening, some loss of appetite, and 9 pounds of weight loss but denied suicidal ideation.  However, the service representative stated that the appellant had informed him that the Veteran had had suicidal thoughts but had not reported them.  Page 8.  

The service representative noted that the Veteran had had right frontotemporal and parietal headaches, and the appellant observed that the Veteran died of cerebral edema and a brain aneurysm.  Page 8.  The service representative suggested that the Veteran's gastrointestinal symptoms of nausea and multiple daily bowel movements, together with his headaches, were not psychological in origin even though just before the Veteran's separation from service it was thought that his symptoms were psychological in nature or origin.  Page 8.  The service representative further stated that prior to being relieved of his duties at Parris Island, the Veteran had lost 22 pounds in conjunction with his deteriorating condition.  The appellant stated that the medication the Veteran was given during service had caused urinary hesitancy and difficulty swallowing.  For a year prior to his service separation he had had pruritic scaling lesions of the arms.  He had been seen at a dermatology department where it was felt that the lesions were a localized form of "pterygium simplex chronic" and for which he was given an ointment.  She felt that a physician's evaluation might find that this was the origin of the Veteran's skin cancer.  Page 9.  The appellant testified that she had been unable to locate and obtain any pathology reports or the Veteran's autopsy report.  She requested that a medical expert opinion be obtained in support of her claim.  Page 10.  The appellant's service representative also requested that an expert medical opinion be obtained.  Page 11.  



Applicable Laws and Regulations

DIC is awarded if a service-connected disability was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  DIC is awarded if the veteran's death can be service connected.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That is, service connection for the cause of the veteran's death is granted, post mortem, and DIC is awarded, if the evidence shows that disease or injury actually incurred or aggravated in service, though service connection had not been granted for the disease or injury prior to the veteran's death, was either the principal or a contributory cause of death.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection for current disability, or for disability that causes or contributes to cause death, requires evidence of an etiologic relationship between events in service, or an injury or disease incurred there, and the death or current disability.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.; See also Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection is also possible for any disease initially diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including cardiovascular disease, including hypertension, diabetes and cancer, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Mere exposure to herbicides (Agent Orange) is not a compensable occurrence.  See 38 U.S.C. § 1116; see also 38 U.S.C. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994) and Winsett v. West, 11 Vet. App. 420, 425 (1998).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. 

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

Note 1 to 38 C.F.R. § 3.309(e) provides that the term "soft-tissue sarcoma" includes the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.  

Note 3 to 38 C.F.R. § 3.309(e) provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996).   Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

In addition to the Veteran's long and honorable military service which included service during World War II and the Korean Conflict (during which he was wounded in combat), he had active service in the Republic of Vietnam.  At no time during his service in Vietnam, nor indeed at any time during either of his periods of military service, was he diagnosed as having diabetes mellitus.  Moreover, it is not contended that he had hypertension or diabetes during either of his periods of military service.  

Nevertheless, because the Veteran had active service in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed to an herbicide agent during such service.  The question, then, is whether the Veteran had a disease listed at 38 C.F.R. § 3.309(e), which contributed to his death.  

In this connection, there was some initial question of what brought about the Veteran's initial alteration in his mental state, leading to his terminal period of hospitalization.  The possibility of a cerebrovascular accident or a brain tumor was entertained.  In fact, this is essentially the meaning of the comments on the Veteran's death certificate of his having fatal cerebral herniation due to cerebral edema as a consequence of either a cerebral infarct or a possible cerebral tumor.  

Although the appellant testified that she had not been able to obtain a copy of the Veteran's autopsy report, a copy of that report (referred to as an autopsy protocol) is on file, as is a report of pathology studies of the Veteran's brain tissue.  Read together, the reports of the Veteran's autopsy and the pathology study, both prepared after the death certificate was signed (and, so, were not available to the physician signing the death certificate) indicate that the Veteran probably had a cerebrovascular accident due to hypertension.  

Records of the Veteran's period of terminal hospitalization show that it was twice indicated that he had the adult onset of what was described as "borderline" diabetes.  Specifically, it was noted that this was "controlled by diet."  In this regard, a person need not take insulin or oral hypoglycemic agents before it is acknowledged that the individual has diabetes.  Rather, initial treatment with simply dietary measures is sufficient to establish that diabetes mellitus exists.  In this regard, 38 C.F.R. § 4.119, Diagnostic Code 7913 provides for a minimum 10 percent disability rating when diabetes mellitus is "manageable by restricted diet only."  

In light of the evidence of record, the Board finds that the Veteran served on active duty in the Republic of Vietnam during the Vietnam era, and had Type II diabetes manifested to a degree of at least 10 percent at the time of his death.  Based on this finding, the Board concludes that the Veteran's diabetes mellitus shall be presumed to have been incurred in service.   

The next question is whether there is a connection between the Veteran's diabetes mellitus (presumptively due to inservice herbicide exposure) and his fatal hypertension.  This matter was addressed by the United States Court of Appeals for Veterans Claims (Court) in Daves v. Nicholson, 21 Vet. App. 46, 49, footnote 1 (2007) wherein it was stated that: 

See VA ADJUDICATION PROCEDURE MANUAL (M21-1), pt. VI, para. 11.28(b)(1) (2005) (providing that the complications of diabetes mellitus include "arteriosclerosis, including peripheral or cardiac complications" and hypertension); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 506, 889 (30th ed.2003) (stating that diabetes mellitus can lead to "premature atherosclerosis with myocardial infarction or stroke syndrome" and defining hypertension as "high arterial blood pressure").  

Accordingly, with the favorable resolution of doubt in favor of this combat veteran (and veteran of three wars), the Board finds that the Veteran's diabetes mellitus was presumptively due to his inservice exposure to herbicides in Vietnam and reasonably led to his hypertension that caused his fatal cerebrovascular accident.  

The Board has considered the appellant's argument that stress from PTSD caused deterioration in the Veteran's overall health which hastened his death.  However, in light of the favorable outcome the Board will not address either this matter or the contention that he had some form of cancer causing a fatal brain tumor (suggested by the decth certificate) due to inservice exposure to herbicides.  Likewise, there is no need to refer the case for an expert medical opinion (as requested).  

In sum, while the Veteran had not claimed service connection for any disability prior to his death, his diabetes is presumptively due to his inservice herbicide exposure and the diabetes caused his hypertension which contributed to or caused his death.   Thus, service connection for the cause of the Veteran's death is warranted.  See 38 C.F.R. § 3.312; 38 C.F.R. § 3.102.  




ORDER

Service connection for the cause of the Veteran's death is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


